Citation Nr: 0810736	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  06-21 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 21, 2001, 
for the grant of service connection for lumbosacral spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In March 2008, the Board granted the veteran's motion to have 
his case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran perfected his substantive appeal in the current 
case in July 2006.  He indicated at that time that he desired 
to have a hearing before a Veterans Law Judge of the Board at 
the VA Central Office in Washington, DC.

Subsequently, in response to a letter sent by the Board to 
clarify whether the veteran wanted to attend a hearing before 
the Board, the veteran indicated that he wished to appear at 
a hearing before a Veterans Law Judge of the Board via video 
conference at his local regional office.  To date, the 
veteran has not been scheduled for a hearing before a 
Veterans Law Judge via video conference at his local RO.

In light of the foregoing the case must be REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
video conference at his local RO.  He and 
his representative should be given an 
opportunity to prepare for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


